COLT, Circuit Judge.
This bill was filed May 6, 1885, and is based upon the Richardson jiatent of January 19, 1869, for an improvement in steam safety valves. As stated by complainant’s counsel, the real question in this case is:
“Does the Richardson patent 'oí 1806, or the Richardson patent of I860, require that the aperture at the ground joint, caused by lifting the valve, should he always greater than the aperture from the pop chamber between the ñango, n, and the rim, q, of the patent of 1869?”
Upon a’careful examination of the Richardson patent of September 25, 1866, and the Richardson patent of 1869, in connection with the decision of the supreme court in Consolidated Safety-Valve Co. v. Crosby Steam-Gauge & Valve Co., 113 U. S. 157, 5 Sup. Ct. 513, I am of opinion that the proper construction of the patent in suit requires that the aperture at the ground joint, caused by lifting the valve, should always be greater than the aperture for the exit of steam into the open air. As the defendants’ valve does not embody this construction, I must hold that there is no infringement, and that the bill should be dismissed, with costs. Bill dismissed, with costs.